Case 20-07012-NGH Doc 50-1 Filed 07/07/21 Entered 07/07/21 18:09:34                           Desc
               Affidavit Affidavit in Support of Motion Page 1 of 3




D. Blair Clark, ISB No. 1367
LAW OFFICES OF D. BLAIR CLARK PC
967 E. Parkcenter Blvd., #282
Boise, ID 83706
Phone: (208) 475-2050
Fax: (208) 475-2055
Email: dbc@dbclarklaw.com

Attorney for Debtor


                      IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF IDAHO


 In re:                                              Case No. 20-20081-NGH

 IDC ENTERPRISES, INC.,                              Chapter 7


                                    Debtor.
 IDC ENTERPRISES, INC., an Idaho                     Adv. Case No. 20-07012-NGH
 corporation,

                     Plaintiff/Counterdefendant
 v.

 VIKING LUMBER COMPANY, INC., an
 Alaska corporation,


                    Defendant/Counterclaimant.

                  AFFIDAVIT IN SUPPORT OF MOTION TO WITHDRAW

STATE OF IDAHO )
               ) ss
COUNTY OF ADA )

          D. BLAIR CLARK, being first duly sworn on oath deposes and says:

          That he is the attorney with the Law Offices of D. Blair Clark PC, with office in Boise,
Case 20-07012-NGH Doc 50-1 Filed 07/07/21 Entered 07/07/21 18:09:34                             Desc
               Affidavit Affidavit in Support of Motion Page 2 of 3




Idaho.

         That your affiant was retained by Debtor, IDC ENTERPRISES, INC., to represent it in

the above-entitled action and the related adversary proceeding.

         That the attorney-client relationship between Debtor and counsel has deteriorated and has

become irretrievably broken. Moreover, Client owes Counsel over $35,000.00 in post-

conversion fees, and Debtor has declined to pay the same or make any arrangement thereto. It is

impossible for Counsel to work for free in this case, which is what Debtor wants him to do.

Counsel cannot represent Debtor properly under the circumstances, both in the bankruptcy case

and in the adversary proceeding. Mr. Lunders is now blaming counsel for all of the problems he

is facing. An identical Affidavit is being filed in the adversary proceeding as well. At this

moment, the main case involves a motion for substantive consolidation, which will take a great

deal of time and could involve counsel being in a conflict situation down the road between

Debtor, Mr. Lunders, and his other entities. The adversary proceeding is now starting to

proceed, and is under the control of the Trustee. Mr. Lunders is not a party to that case at the

present time.

         That it would be severely injurious and detrimental, considering the nature of this case,

for the undersigned to remain as counsel of record in these circumstances. Moreover, Debtor

and Mr. Lunders are becoming hostile toward the undersigned after his request for some type of

payment arrangement.

         That counsel has advised Debtor that it needs to find substitute counsel forthwith.

         Dated this 7th day of July, 2021.


                                                          /s/
Case 20-07012-NGH Doc 50-1 Filed 07/07/21 Entered 07/07/21 18:09:34        Desc
               Affidavit Affidavit in Support of Motion Page 3 of 3




                                               D. Blair Clark


          SUBSCRIBED AND SWORN to before me, this 7th day of July, 2021.

                                          /s/ Mary Beth Christy
                                          ___________________________________
                                          Notary Public for Idaho
(seal)                                    Residing at Boise, Idaho
                                          My commission expires: 9/25/23
